Citation Nr: 0214229	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  02-01 919A	)	DATE
	)
	)



THE ISSUE

Whether a February 14, 1990, Board decision which denied 
service connection for a psychiatric disorder should be 
revised on the basis of clear and unmistakable error.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the veteran that the February 
14, 1990, Board decision that denied service connection for a 
psychiatric disorder should be revised based on clear and 
unmistakable error.


FINDINGS OF FACT

1.  In a February 14, 1990, decision, the Board denied 
service connection for a psychiatric disorder.

2.  The moving party contends that the Board failed to 
properly apply regulations regarding presumption of soundness 
and a presumption of aggravation where a preexisting 
disability underwent an increase in disability during 
service.

3.  The record does not demonstrate that the correct facts, 
as they were known on February 14, 1990, were not before the 
Board, or that the Board incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The February 14, 1990, Board decision which denied service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1400-20.1411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues that the February 14, 1990, Board 
decision that denied service connection for a psychiatric 
disorder was clearly and unmistakably erroneous.  The moving 
party contends that the Board failed to properly apply 
regulations regarding presumption of soundness and a 
presumption of aggravation where a preexisting disability 
underwent an increase in severity during service.

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Rules of Practice of the Board found at 38 C.F.R. §§ 20.1400-
1411.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the provision of 38 
C.F.R. § 20.1404(b) as originally proposed was invalid.  
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).  However, the Federal Circuit found that the other 
rules regarding motions for revision based on clear and 
unmistakable error were validly issued in compliance with 
applicable rulemaking procedures and were not arbitrary, 
capricious, or contrary to law.  The Board has original 
jurisdiction to determine whether clear and unmistakable 
error exists in a prior final Board decision.  38 U.S.C.A. 
§ 7111(e).

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2001).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b) (2001).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c) (2001).

Examples of situations that are not clear and unmistakable 
error include: (1) a new medical diagnosis that "corrects" 
an earlier diagnosis considered in a Board decision; (2) VA's 
failure to fulfill the duty to assist; and (3) a disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d) (2001).

Clear and unmistakable error also does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2001).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to the issue of clear 
and unmistakable error in rating decisions provide guidance 
with regard to determining whether clear and unmistakable 
error exists in a Board decision.  As stated by the Court, in 
order for clear and unmistakable error to exist:

(1) "either the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied,"

(2) the error must be "undebatable" and 
the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and

(3) a determination that there was clear 
and unmistakable error must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of clear and unmistakable 
error.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Errors constituting clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. at 310, 313 (1992).  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the finder of fact evaluated the facts is inadequate to raise 
the claim of clear and unmistakable error.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

The February 14, 1990, Board decision notes that the veteran 
was treated for a psychiatric disorder prior to entering 
service in June 1976.  The February 1990 Board decision also 
notes that at his entrance examination for service, the 
veteran did not report any psychiatric treatment history.  
The veteran was seen in service for "schizophrenia, paranoid 
type, recurrent, severe," and discharged from service in 
January 1978 by following medical board examination.

An April 1978 VA examination diagnosed paranoid-type 
schizophrenia, in partial remission.  Subsequent records 
showed that the veteran was treated for a bipolar disorder, 
schizo-affective disorder, and other psychiatric complaints.

In the September 2001 motion for revision of the February 14, 
1990, Board decision, the veteran's representative argues 
that the Board in February 1990 failed to properly apply 
regulations regarding presumption of soundness and a 
presumption of aggravation where a preexisting disability 
underwent an increase in severity during service.

The regulations in effect at that time provided that service 
connection would be granted for a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 331.  A veteran 
who served during a period of war, or during peacetime after 
December 31, 1946, was presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed prior to service was required to rebut the 
presumption of soundness.  38 U.S.C.A. §§ 311, 337.  A 
preexisting injury was considered to be aggravated by active 
service when there was an increase in the disability during 
such service, unless there was a specific finding that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C.A. § 331; 38 C.F.R. § 3.306(a).

The specific finding requirement that an increase in 
disability during service was due to the natural progress of 
the condition was met when the available evidence of a nature 
generally acceptable as competent showed that the increase in 
severity of the condition or acceleration in progress was 
that normally to be expected by reason of the inherent 
character of the condition, aside from any extraneous or 
contributing cause or influence peculiar to the military.  
Consideration was given to the circumstances, conditions, and 
hardships of service.  38 U.S.C.A. § 353; 38 C.F.R. 
§ 3.306(c).

The Board in February 1990, found that although the veteran's 
entrance examination did not note any psychiatric treatment, 
the evidence clearly established that the veteran was treated 
for a psychiatric disorder shortly before his examination for 
induction.  The Board thus found that the presumption of 
soundness was rebutted as to the presence of a that 
psychiatric disorder.  The Board further found that the 
veteran had an acute exacerbation of the preexisting 
psychiatric disorder while in service and that his condition 
was in remission at VA examination.  Therefore, the Board 
found that the condition was not aggravated because it did 
not undergo increase in disability during the veteran's 
service.

The Board finds that the findings of the Board in the 
February 1990 decision are plausible interpretations of the 
facts before the Board at that time and plausible 
applications of the extant law.  Thus the facts as known and 
the extant law do not compel a manifestly changed outcome.  
The Board finds that the moving party's dispute is, in 
essence, a disagreement as to how the facts were weighed or 
evaluated and as such cannot constitute clear and 
unmistakable error.  This Board cannot substitute its 
judgment for that of the judgment of the Board at the 
February 1990 decision if the findings of fact are plausible 
interpretations of the evidence and the conclusions of law 
are plausible applications of the extant law.

The Board found that clear evidence showed that the veteran 
had been hospitalized in June 1976, for treatment of a 
psychiatric disorder.  Therefore, the Board found that the 
presumption of soundness was rebutted.  The evidence in the 
record at the time of the February 1990 decision showed that 
the veteran had been treated for a psychiatric disorder 
shortly before his entrance to service, which rebutted the 
presumption of soundness with regard to that disability.  The 
veteran's representative argues that the notation of "Bronx 
State Hospital for observation (OK now)" on the veteran's 
entrance examination demonstrates that the condition was 
noted and the veteran was found to be acceptable at that 
time.  However, if that condition was noted at entrance to 
service, the presumption of soundness is rebutted as to that 
condition and the condition is considered a preexisting 
condition.

The Board in the February 1990 decision further found that 
the preexisting psychiatric disorder did not increase in 
disability during service because the disability was in 
partial remission at the time of the VA examination in April 
1978.  The veteran's representative has argued that the 
condition was in only "partial remission," demonstrating an 
increase in disability of the veteran's psychiatric disorder 
during service.  However the Board in February 1990 found 
that the partial remission demonstrated that the condition 
had not undergone permanent increase in disability during 
service.  The Board evaluated the entirety of the April 1978 
examination report to come to that finding of fact, and this 
Board will not substitute its judgment for the Board in the 
February 1990 decision as that finding is a plausible 
interpretation of the evidence.

Therefore, the Board finds that there was a plausible basis 
in the record before the Board in February 1990 for the 
findings of fact rendered, and the conclusions of law are not 
contrary to the law extant at the time the decision was 
promulgated.  The Board does not find any error in the 
February 1990 decision which, had it not been made, would 
have manifestly changed the outcome of that decision.  
Therefore, the Board finds that clear and unmistakable error 
is not shown.

Accordingly, the Board finds that the February 14, 1990, 
Board decision which denied service connection for a 
psychiatric disorder was not clearly and unmistakably 
erroneous.  The motion for revision of that decision is 
therefore denied.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-20.1411 (2001).


ORDER

The February 14, 1990, Board decision which denied service 
connection for a psychiatric disorder was not clearly and 
unmistakably erroneous, and the veteran's motion for revision 
of that decision is denied.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



